Citation Nr: 1033794	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-36 526	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.

4. Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left eye pterygium.  

6.  Entitlement to an effective date earlier than March 24, 2006, 
for the grant of service connection for scarring on the lower 
lip, pseudofolliculitis barbae, and a right eye pterygium.

7.  Entitlement to an initial compensable rating for the lower 
lip scar.

8.  Entitlement to an initial compensable rating for the 
pseudofolliculitis barbae.

9.  Entitlement to an initial rating higher than 10 percent for 
the right eye pterygium.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the Army from March 
1968 to December 1969 and from November 1974 to November 1977.  
In the interim, beginning in March 1970, and after until February 
1994, he had additional service in the Army Reserves on active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

Since the claims for service connection for a low back disorder, 
hypertension, and a left eye pterygium, and for higher initial 
ratings for the scarring on the lower lip, pseudofolliculitis 
barbae, and right eye pterygium require further development, 
the Board is remanding these claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

However, the Board is going ahead and deciding the claims for 
service connection for hearing loss and tinnitus, and for an 
earlier effective date for the grant of service connection for 
the scarring on the lower lip, pseudofolliculitis barbae, 
and right eye pterygium


FINDINGS OF FACT

1.  The Veteran has normal hearing acuity in each ear, so 
bilaterally, therefore no current disability or possible 
relationship of this nonexistent disability with his military 
service.

2.  The most probative medical and other evidence of record also 
indicates the Veteran's tinnitus is unrelated to his military 
service.

3.  The Veteran did not file a claim - either formal or 
informal, for service connection for scarring on his lower lip, 
pseudofolliculitis barbae, and a right eye pterygium until March 
24, 2006.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral ear hearing loss 
disability according to VA standards.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus also was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria are not met for an effective date earlier than 
March 24, 2006, for the grant of service connection for scarring 
on the lower lip, pseudofolliculitis barbae, and right eye 
pterygium.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of the 
claims:   (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 


the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, 
prior to initially adjudicating his claims in the June 2007 
decision at issue in this appeal, the preferred sequence.  
That letter informed him of the evidence required to substantiate 
his claims for service connection (keeping in mind that all of 
his claims arose in that context) and apprised him of his and 
VA's respective responsibilities in obtaining the supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since some of the claims for service connection were granted - 
namely, for the scarring on the lower lip, pseudofolliculitis 
barbae, and right eye pterygium, this additional Dingess notice 
concerning the downstream disability rating and effective date 
elements of these claims was not required, although, as 
mentioned, it was nonetheless provided.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this circumstance, once a notice of 
disagreement (NOD) has been filed, for example contesting 
downstream issues such as the disability ratings and effective 
date assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the appellant, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to these downstream elements of 
the claims.  And the Board sees the RO provided the Veteran this 
required SOC in October 2008.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and private medical records.  As 
well, he had a VA compensation examination in May 2007 to 
determine whether he has hearing loss and tinnitus disabilities 
and, if so, whether they are attributable to his military service 
or, instead, more likely the result of other unrelated factors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  The report of that 
examination contains the findings needed to make these important 
determinations, so another examination and/or further medical 
comment are not needed.  38 C.F.R. §§ 3.327, 4.2.

Also, because resolution of the claim for an earlier effective 
date for the grant of service connection for the scarring on the 
lower lip, pseudofolliculitis barbae, and right eye pterygium 
turns on when the Veteran first filed a claim for these 
disabilities (not the etiology or severity of them at some 
earlier point in time), additional examination and opinion also 
are not needed to fairly decide this claim.  See Chotta v. Peake, 
22 Vet. App. 80, 84-85(2008) (wherein the Court determined that 
VA may have needed to obtain a "retrospective medical opinion" to 
determine the severity of a disability decades prior).  The fact 
pattern in Chotta, unlike in this particular appeal, involved 
determining whether the Veteran was entitled to an 
earlier effective date for a higher rating for a disability - 
including on the premise that the rating should have been 
"staged" following the granting of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This is not 
the situation presented here inasmuch as the severity of these 
disabilities (i.e., the ratings for them) at some earlier point 
in time is not in dispute.


These disabilities also already have been determined to be 
related to the Veteran's military service, but, as will be 
explained, this does not in turn automatically entitle him to an 
earlier effective date in the absence of an earlier-filed claim 
that, for example, was not decided and did not become final and 
binding on him based on the evidence then of record.  Cf. Huston 
v. Principi, 17 Vet. App. 195 (2003) (indicating that VCAA notice 
requires apprising the Veteran that evidence of an earlier-filed 
claim is needed to support his claim for an earlier effective 
date).

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Statutes and Regulations Governing Claims for Service 
Connection

Service connection is granted for disability resulting from a 
disease or an injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).



Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury (but not disease) 
incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption also 
does not apply to ACDUTRA and INACDUTRA service, only active duty 
(AD).  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

To the extent the Appellant may be alleging that his conditions 
at issue are a result of injury or disease incurred in or 
aggravated during his time in the Army Reserves, the Board notes 
that only "Veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for other periods of service 
(e.g., the Veteran's period of active duty in the Army) does not 
obviate the need to establish that he is also a "Veteran" for 
purposes of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).

Similarly, to achieve "Veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish the Veteran was disabled from 
an injury (but not disease) incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Reasonable doubt concerning any matters material to these 
determinations is resolved in the Veteran's favor.  38 C.F.R. 
§ 3.102.

A.  Service Connection for Bilateral Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  But before service connection 
may be granted for hearing loss, it must be of a particular level 
of severity.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Here, unfortunately, the relevant records in this case indicate 
the Veteran has normal hearing as defined by VA.  Thus, he has no 
loss of acuity in either ear and, therefore, no consequent 
disability or impairment - much less to attribute to any 
excessive noise exposure, i.e., acoustic trauma, he may have 
experienced during his military service, whether on AD, ACDUTRA 
or INACDUTRA.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has it, 
and that, without this minimum level of proof, there can be no 
valid claim).

The Court has explained that a Veteran need not satisfy these 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently have a ratable disability.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The STRs from the Veteran's second period of service do not show 
hearing loss as defined by VA.  Army Reserve examinations 
conducted in January 1985 and 1988 show evidence of hearing loss.  
Significantly, however, VA examination more recently conducted in 
May 2007 revealed pure tone thresholds, in decibels, at 500,1000, 
2000, 3000, and 4000 Hertz of 15, 10, 20, 20, and 20, 
respectively, in the right ear, and 5, 15, 20, 20, and 25 in the 
left ear.  The speech recognition was 96 percent in each ear.  

So even accepting there was evidence of hearing loss when 
examined in 1985 and 1988 (while in the Army Reserves), the fact 
remains that the Veteran still does not currently satisfy the 
threshold minimum requirements of § 3.385.  That is to say, he 
does not have any current hearing loss disability according to 
the standards set forth in this VA regulation.  



So these records do not support the notion that the Veteran has 
current disability, that is, an impairment in earning capacity as 
the result of the claimed disease or injury as set forth in 
38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997). 

Proof of current disability is perhaps the most fundamental 
requirement of a claim for service connection because, as 
mentioned, without this minimum level of proof, there is no 
disability to causally relate to the Veteran's military service.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of the 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  

This certainly is not the situation here, by all accounts.  While 
the Veteran, even as layman, is competent to proclaim having 
experienced difficulty hearing during and since his military 
service, the fact that the VA examiner has instead determined the 
Veteran does not have an actual hearing loss disability 
presently, involving either ear, is more credible and, thus, more 
probative of this determinative issue.  38 C.F.R. § 3.159(a)(2).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service and since, even where not corroborated 
by contemporaneous medical evidence, but also indicating the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence).

The Veteran must understand that there is a difference between 
having some hearing loss (i.e., a threshold decibel reading 
greater than 20) and having sufficient hearing loss to constitute 
an actual disability according to the minimum standards set forth 
in § 3.385.  And, as mentioned, absent proof that he has a 
disability (or has since filing his claim) necessarily means this 
nonexistent disability cannot possibly date back to his military 
service or be related to his service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

For these reasons and bases, the preponderance of the evidence is 
against this claim, so in turn the benefit of the doubt rule does 
not apply, and this claim must be denied.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

B.  Service Connection for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because of its inherently subjective 
nature, even a layman such as the Veteran is considered competent 
to report these observable manifestations.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  



The question remains, however, whether the Veteran's lay 
testimony is also credible and sufficient to establish the 
required relationship or correlation between this condition and 
his military service.  In Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994), the Court stated that "the absence of corroboration in 
the service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility and 
probative value of the other evidence."  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See, as well, Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the relevant medical and lay evidence in the file, the 
Board finds that this evidence does not support the notion that 
the Veteran experiences tinnitus as a result of his military 
service.  In reviewing this claim, there are no complaints, 
findings, or diagnoses regarding tinnitus during military 
service.  This is probative evidence against this claim, 
although, as mentioned, not altogether dispositive of it.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

Additionally, the evidence of record reveals that tinnitus was 
first shown in 2007, more than 30 years after his separation from 
his second period of active duty and even more than 13 years 
after the conclusion of his additional service in the reserves.  
This, too, is probative evidence against this claim.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

Most importantly, though, after reviewing the claims file for the 
pertinent medical and other history and examining the Veteran 
personally, a VA audiologist concluded in May 2007 that the 
Veteran's tinnitus was not caused by or a result of 
acoustic trauma during his military service.  And in discussing 
the rationale for this unfavorable opinion, this commenting VA 
audiologist referenced the results of the 


audiological testing conducted for the Veteran's separation from 
service indicating his hearing was within normal limits (and no 
mention of tinnitus).  This VA audiologist acknowledged the 
Veteran now experiences intermittent bilateral subjective 
tinnitus, but also explained that it is inconsistent with the 
more recurrent and pervasive tinnitus typically associated with 
acoustic trauma or hearing loss of the type the Veteran says he 
experienced while in the military on active duty and later in the 
reserves (such as while on ACDUTRA).  The onset was well after 
separation.  Further, his hearing is within normal limits as per 
VA standards (i.e., § 3.385), bilaterally - which, as explained, 
is the reason his claim for hearing loss is being denied.  This 
evaluating VA audiologist therefore concluded the tinnitus is 
less likely than not due to hearing loss etiology.  He added that 
he was unable to determine the etiology of the tinnitus without 
resorting to mere speculation.  

Service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

A more recent precedent case admonished the Board for relying on 
medical opinions that were unable to establish this required 
linkage, without resorting to mere speculation, as cause for 
denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.



The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Here, the VA compensation examiner was unequivocal in 
discrediting any correlation between the Veteran's tinnitus and 
his claimed hearing loss, since it had not been established that 
he has hearing loss disability according to the threshold minimum 
VA requirements of § 3.385 - much less related to or as a result 
of his military service.  Consequently, the VA compensation 
examiner indicated the tinnitus is less likely than not due to 
hearing loss etiology, so less likely than not due to noise 
exposure during the Veteran's military service since this is the 
basis of his claims for hearing loss and tinnitus.  Therefore, 
although this VA compensation examiner readily acknowledged that 
he was unable to determine the etiology of the tinnitus without 
resorting to mere speculation, he already had discredited the 
notion that it is attributable to noise exposure during or 
coincident with the Veteran's military service.  That is to say, 
this VA compensation examiner could not determine what other 
factor, outside of military service, is the reason the Veteran 
has tinnitus (that is, without speculating).  And this is not 
tantamount to also concluding he could not disassociate the 
tinnitus from the Veteran's military service, because he did that 
when denouncing its relationship to the hearing loss, which the 
Veteran equally attributes to noise exposure during or coincident 
with his military service.



In other words, there is no competent and credible indication the 
tinnitus a consequence of his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

No medical professional, including the VA compensation examiner, 
indicated the Veteran had tinnitus during or as a consequence of 
his military service.  So there is no supporting medical nexus 
opinion to either confirm or otherwise verify the Veteran's lay 
allegation of this purported correlation.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 
140, 146 (1993).  And absent this required supporting evidence, 
the preponderance of the evidence is unfavorable, in turn meaning 
this claim must be denied.  38 C.F.R. § 3.102.  
See also Gilbert and Dela Cruz, supra.

III.  Whether the Veteran is Entitled to an Effective Date 
Earlier than March 24, 2006, for the Grant of Service Connection 
for Scarring on the Lower Lip, Pseudofolliculitis Barbae, and a 
Right Eye Pterygium

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

In cases involving direct service connection, the effective date 
will be the day following separation from active service or the 
date entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  In 
this context, it should be noted that the provisions of 
38 U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 
18 (1997), but need not be specific, see Servello v. Derwinski, 3 
Vet. App. 196, 198-199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant or his duly authorized 
representative, may be considered an informal claim.  Such claim, 
however, must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).  But the provisions of this 
regulation, and this subparagraph in particular, apply only when 
such reports relate to examination or treatment of a disability 
for which service-connection has previously been established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or 
hospital admission.

Turning now to the facts and circumstances of this particular 
case at hand.  The Veteran's representative indicates the Veteran 
wants an effective date retroactive to the day following his 
discharge from service when he returned to life as a civilian.  
But the effective date of the grant of service connection, 
instead, is determined by when the Veteran first filed his claim.

The record reflects that an application for VA compensation 
benefits was received on February 1, 2007, but the RO determined 
an informal claim had been earlier received on March 24, 2006.  
The contentions of the Veteran and his representative 
notwithstanding, prior to March 24, 2006, there had been no 
informal or formal claim for VA compensation, including 
especially for service connection for the scarring on the lower 
lip, pseudofolliculitis barbae, or right eye pterygium.  Further, 
the Veteran did not file either an informal or formal claim for 
service connection for these conditions within one year of his 
separation from service.  Because there had been no prior claim 
for anything, the provisions of 38 C.F.R. § 3.157 do not assist 
him in his quest for an earlier effective date for the eventual 
grant of service connection.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed 
with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Further 
concerning this, VA tries to keep the general public informed 
about the various types of benefits, but the vast array of 
benefits makes it literally impossible for VA to inform each and 
every Veteran or person or beneficiary seeking benefits on the 
basis of the Veteran's military service of every possible or 
potential benefit for which he or he may be entitled.  To the 
extent not mandated by the VCAA, VA does not have a duty to 
provide Veterans or other appellants with personal notice of 
their eligibility for specific types of benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

There is no basis for a free-standing earlier effective date 
claim - such as from a matter addressed in a prior, final and 
binding, rating decision or, as here, where the Veteran simply 
did not file any earlier claim (informal or formal).  Moreover, 
the Court has explained that these unsubstantiated claims for an 
earlier effective date should be summarily dismissed.  See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).




ORDER

The claim for service connection for bilateral hearing loss is 
denied.

The claim for service connection for tinnitus also is denied.

As well, the claim for an effective date earlier than March 24, 
2006, for the grant of service connection for the scarring on the 
lower lip, pseudofolliculitis barbae, and right eye pterygium is 
denied.


REMAND

The Veteran additionally believes he is entitled to higher 
initial ratings for the scarring on his lower lip, 
pseudofolliculitis barbae, and right eye pterygium.  He last had 
a VA compensation examination for these disabilities in May 2007, 
so more than 3 years ago.  And when, as here, a claimant alleges 
that his disabilities have worsened since the last examination, 
and the other evidence in the file does not contain the 
information needed to make this determination, he needs to be 
reexamined to reassess the severity of his disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) and Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (indicating that, where the record does not 
adequately reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran also claims that he should be granted service 
connection for a left eye pterygium (like he was for his right 
eye).  The examining VA physician, in May 2007, commented that it 
would require resorting to speculation to conclude that the left 
eye pterygium similarly was caused by active military service.

But the Court has held that, once VA undertakes a duty to provide 
a medical examination, even if not required to, due process 
requires VA to notify the claimant prior to the adjudication of 
the claim of any inability to obtain evidence sought (including a 
VA examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. 
App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate examination 
report "if further evidence or clarification of the evidence ... 
is essential for a proper appellate decision").

In reviewing a similar factual scenario wherein VA examiners 
conveyed that they could not advance an opinion without resort to 
"mere speculation," the Court has directed that, in general, it 
must be clear on the record that the inability to opine on 
questions of diagnosis and etiology is not the first impression 
of an uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical information 
that may have bearing on the requested opinion.  See again Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  As the Secretary of VA 
has acknowledged, this requirement is inherent in the statutory 
equipoise rule as interpreted by the implementing regulation.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises ... such doubt will be resolved in favor of the 
claimant."

An examiner's conclusion that a diagnosis or etiology opinion is 
not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, a bald statement that it would be speculative 
for the examiner to render an opinion as to etiology or diagnosis 
is fraught with ambiguity.  For example, it is unclear whether 
the examiner lacks the expertise to render such an opinion, or 
whether some additional testing or information is needed, and 
possibly available, which would permit such an opinion, either of 
which would render the opinion inadequate for resolving the 
claim.  See Daves and Green, supra.  

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

Furthermore, the Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  See Daves, supra.  When the record leaves this issue 
in doubt, it is the Board's duty to remand for further 
development.  The examiner may also have an obligation to conduct 
research in the medical literature depending on the evidence in 
the record at the time of examination.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The phrase "without resort to 
speculation" should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

It is not evident from the record that the examiners' use of the 
phrase "without resort to mere speculation" in this appeal 
reflected "the limitations of knowledge in the medical community 
at large and not those of [this] particular examiner."  
So clarification of this is needed.

In regards to the claim for service connection for hypertension, 
various criteria have been suggested for this diagnosis, ranging 
from 140 millimeter of mercury (mm. Hg) systolic and 90 mm. Hg 
diastolic to as high as 200 mm. Hg systolic and 110 mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).  A preliminary review of the Veteran's STRS 
shows that, during an August 1977 examination conducted prior to 
separation from active duty, his blood pressure reading was 
146/78 (systolic/diastolic).  So the systolic reading was 
slightly elevated.

A medical examination and opinion are needed, however, to 
determine whether this was just an aberration or isolated 
occurrence or, instead, an early or prodromal manifestation of 
later diagnosed hypertension.

Finally, the Veteran claims that he originally injured his low 
back during his first period of duty.  He also indicated that he 
received medical care.  Combat Veteran's assertions of an event 
during combat are to be presumed as credible if consistent with 
the time, place and circumstances of such service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The RO requested the Veteran's STRs in February 2007.  An April 
2007 response indicates these records were mailed.  But the 
claims file only contains his STRs from his second period of 
service.  And in light of his claim of injury, instead, during 
his first period of service (on active duty), the RO should make 
another attempt to obtain his STRs from his first period of 
service.  38 C.F.R. § 3.159(c)(2) and (c)(3).  Having said that, 
the Veteran must keep in mind that even establishing the 
occurrence of the claimed injury in service - with the benefit 
of the lessened evidentiary burden of proof since this injury 
purportedly occurred in combat, does not in turn obviate the need 
for him to also still have competent and credible medical or 
other evidence indicating he has chronic low back disability as a 
consequence of that injury.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Contact the Veteran and request that he 
update the list of the doctors and health 
care facilities that have treated him for his 
left eye pterygium and his service-connected 
lower lip scar, pseudofolliculitis barbae, 
and right eye pterygium.  If information is 
provided in sufficient detail, obtain these 
additional records from all the sources 
listed that are not already on file.  If 
attempts to obtain certain records are 
unsuccessful, and it is determined that 
further attempts would be futile, notify the 
Veteran of this in accordance with 38 C.F.R. 
§ 3.159(c) and (e).

2.  Obtain the STRs concerning the Veteran's 
first period of active duty service from 
March 1968 to December 1969.  If necessary, 
consider special follow-up by military 
records specialist and/or referral of the 
case to the Adjudication Officer or designee 
for a formal finding on the unavailability of 
these STRs.  

3.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of the scarring on his lower lip, 
pseudofolliculitis barbae, and right eye 
pterygium.  All necessary diagnostic testing 
and evaluation should be performed.  The 
examiner must provide a comprehensive report 
containing full rationale for all opinions 
expressed.  The claims file must be made 
available to and reviewed by the examiner for 
the pertinent medical and other history - 
including a complete copy of this remand.



This examiner is additional requested to 
comment on the etiology of the left eye 
pterygium - and, in particular, whether, 
like that affecting the right eye, dates back 
to the Veteran's military service or is 
otherwise attributable to his military 
service.  The examiner should express this 
opinion in terms of the likelihood (very 
likely, as likely as not, or unlikely) there 
is this correlation.

*And since the prior, May 2007 VA 
compensation examiner was unable to provide 
this requested opinion on etiology without 
resorting to mere speculation, this new 
examiner should make every effort to provide 
this needed opinion.  

If after consideration of all pertinent 
facts, additional studies, or procurable 
data, the etiology of the left eye pterygium 
remains uncertain, or this requested opinion 
still cannot be provided without resort to 
mere speculation, then this must be expressly 
indicated and, more importantly, the examiner 
must explain why this requested opinion is 
not possible or feasible.

4.  Also schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
file must be made available to the examiner 
for review of the pertinent medical and other 
history, and all indicated testing should be 
performed.

The examiner should provide opinion on the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran has hypertension dating 
back to his military service or that is 
otherwise etiologically related to his 
service.  In making this important 
determination, the examiner is asked to 
consider the blood pressure reading of 146/78 
(so slightly elevated systolic) during an 
August 1977 examination conducted prior to 
and in anticipation of the Veteran's 
separation from active duty.  The examiner 
must discuss the rational for any opinion 
expressed.

5.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


